Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Meins (AU 2013200058 B2).  (Applicant’s submitted prior art).
Regarding claims 1 and 21, Le Meins (Figures 1 and 9) teaches an antenna for a ground-penetration radar system, the antenna comprising a housing 62 (Figure 9, page 13 lines 7-11) defining a cavity having an opening, the cavity containing a radiator 4 on a first surface of a planar substrate, the radiator comprising a planar, bow- tie shaped conducting layer on or adjacent to the first surface of the substrate (page 5 lines 22-26 and page 6 lines 5-11); a wear-block 52 located between the radiator and the opening to the cavity for providing mechanical protection to the radiator (Figures 8 and 9, page 13 lines 1-3 and page 12 lines 9-11); and an absorber assembly located on an opposite side of the radiator from the opening, the absorber assembly comprising a microwave absorber 6 and a first dielectric layer (air), wherein the first 
Regarding claim 8, as applied to claim 1, Le Meins (page 5 lines 26-27) teaches that the substrate comprises a printed circuit board substrate and wherein the radiator is printed on the printed circuit board substrate.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Le Meins.
Regarding claim 2, as applied to claim 1, Le Meins teaches the claimed invention except explicitly mention that the permeability of the microwave absorber has a permeability that 
It would have been an obvious matter of design choice to arbitrary select the various permeability of the microwave absorber to reduce reflections from the cavity ground for optimum antenna performance.
Regarding claim 3, as applied to claim 1, Le Meins teaches the claimed invention except explicitly mention that the microwave absorber comprises metal flakes distributed in a polymer resin. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the microwave absorber to comprise metal flakes distributed in a polymer resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 9, as applied to claim 1, Le Meins teaches the claimed invention except explicitly mention that the substrate has a thickness of less than 1mm, preferably less than 0.5mm, more preferably 0.25mm.
It would have been an obvious matter of design choice to arbitrary select the thickness of the substrate to be less than 1mm, preferably less than 0.5mm, more preferably 0.25mm, since it has been held that by selecting the desired thickness of the substrate in order to optimize the impedance and radiation properties of the antenna would involve only routine skill in the art.

Claims 4-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Le Meins in view of Hotta et al (JP 2007006465A), hereinafter Hotta.  (Applicant’s submitted prior art).
Regarding claim 4, Le Meins teaches the claimed invention, as applied to claim 1, except  further mentioning a resistive underlay located between the planar substrate and the first dielectric layer.
Hotta (Figure 26, para [0014], [0015] and [0051]) teaches an absorber assembly comprising a resistive underlay 1a located between the planar substrate and the first dielectric layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Le Meins with a resistive underlay located between the planar substrate and the first dielectric layer, as applied to Hotta, doing so would provide optimum impedance bandwidth of the antenna.
Regarding claim 5, as applied to claim 4, Le Meins/Hotta teaches the claimed invention except explicitly mention that the resistive underlay comprises graphite.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the material of the resistive underlay to be graphite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Hotta (Figure 26, para [0014], [0015] and [0051]) teaches a multi-layer absorber assembly comprising absorbing layer 1i disposed between two dielectric layers 1j.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Le Meins with the absorber assembly comprises a second dielectric layer, wherein the microwave absorber is located between the first dielectric layer and the second dielectric layer, as taught by Hotta, doing so would provide desired radiation absorption.
Regarding claim 7, as applied to claim 6, Hotta (Figure 26, para [0014], [0015] and [0051]) teaches an absorber assembly comprising N supplementary dielectric layers 1j and N-1 supplementary microwave absorber layers 1i, wherein the supplementary microwave absorber layers and the supplementary dielectric layers alternate.
Regarding claim 10, as applied to claim 4, Le Meins/Hotta teaches the claimed invention except explicitly mention that at least a portion of the absorbing underlay has a resistivity of between 400 and 600 Ohms/square.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least a portion of the absorbing underlay to have a resistivity of between 400 and 600 Ohms/square, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 12, as applied to claim 6, Le Meins (page 12 lines 12-14) teaches that one or more of the wear-block is made of PEEK which is a plastic with a value of 85 or at least 60 on a Shore D durometer scale.
Regarding claim 13, as applied to claim 4, Le Meins/Hotta teaches the claimed invention except explicitly mention that a sum of volumes of the following components: the wear-block; the planar substrate; the radiator; the underlay; and the absorber assembly is at least 99% of a volume of the cavity, such that the cavity is at least 99% occupied without air gaps.
It would have been an obvious matter of design choice to configure the antenna such that a sum of volumes of the wear-block; the planar substrate; the radiator; the underlay; and the absorber assembly to be at least 99% of a volume of the cavity, such that the cavity is at least 99% occupied without air gaps, doing so would achieve a compact structure.
6.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Le Meins in view of McCorkle (US 6,351,246 B1).  (Applicant’s submitted prior art).
Regarding claim 14, as applied to claim 1, Le Meins teaches the claimed invention except explicitly mention a balun mounted on the substrate proximate a center of the bow-tie shaped conducting layer of the radiator.
McCorkle (Figures 1 and 4, col 6 lines 56-67, col 7 lines 1-31 and col 11 lines 52-54) teaches a dipole antenna comprising electronics 407 including a balun mounted on the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the antenna of Le Meins with a balun mounted on the substrate proximate a center of the bow-tie shaped conducting layer of the radiator, as taught by McCorkle, doing so would provide a compact, balanced feed for optimum antenna performance.
Regarding claim 15, as applied to claim 14, McCorkle (Figures 1 and 4) teaches that a transmission line of the balun lies in a plane parallel to the plane of the radiator.
Regarding claim 16, as applied to claim 14, it would have been an obvious matter of design choice to configure the wear-block to comprise a recess to accommodate the balun, such arrangement would maintain compactness feature.
7.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Meins in view of Magliulo (US 2018/0127952 A1).  (Applicant’s submitted prior art).
Regarding claim 17, Le Meins teaches the claimed invention except explicitly mention a dual antenna assembly comprising a matching pair of antennas, wherein each of the matching pair of antennas is in accordance with any preceding claim 1.
Magliulo (Figures 1 and 4, para [0027] and [0028]) teaches a dual antenna assembly 81 and 83.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna of Le Meins with dual antenna 
Regarding claim 18, as applied to claim 17, Magliulo (Figure 4) teaches a compound housing wherein the compound housing comprises the housing 81 of the first of the pair of antennas and the housing 83 of the second of the pair of antennas.
Regarding claim 19, as applied to claim 18, Magliulo (Figure 4) teaches the claimed invention except that the compound housing is rotationally symmetrical such that it can be mounted either with the pair of antennas left and right or with the pair of antennas top and bottom.
It would have been an obvious matter of design choice to configure the compound housing to be rotationally symmetrical such that it can be mounted either with the pair of antennas left and right or with the pair of antennas top and bottom, doing would achieve a desired directivity.
Regarding claim 20, as applied to claim 17, Magliulo teaches an excavator bucket comprising the dual antenna assembly.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al (KR 20130042364A) discloses an excavator bucket with an antenna mounted therein.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845